UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                   -X
UNITED STATES OF AMERICA,

                                                           MEMORANDUM & ORDER
                                                            18-CR-106(WFK)
KIMONE GRAHAM,

                              Defendant.
                                                    X


WILLIAM F. KUNTZ,II, United States District Judge:

On December 19, 2018, Kimone Graham pled guilty to Counts One and Two of the Superseding
Information. The Court now sentences her and provides a complete statement ofreasons pursuant
to 18 U.S.C. § 3553(c)(2) of those factors set forth by Congress and contained in 18 U.S.C. §
3553(a). For the reasons discussed below, Kimone Graham is hereby sentenced to 18 months of
incarceration, followed by 3 years ofsupervised release with special conditions as outlined by the
Probation Sentencing Recommendation,ECF No. 34-1, and a $200.00 special assessment.

                                        BACKGROUND


       On December 19,2018,the United States of America filed a 2-count Superseding

Information against Kimone Graham ("Defendant"). See Superseding Information, ECF No. 29.

On December 19,2018, Defendant pled guilty to both Counts One and Two ofthe Superseding

Information, charging Importation of Cocaine, under 21 U.S.C. §§ 952(a), 960(a)(1), and

960(b)(3), and Possession of Cocaine with Intent to Distribute, under 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C) pursuant to a plea penalty sheet.

        The Court hereby sentences Defendant and sets forth its reasons for Defendant's sentence

using the rubric ofthe 18 U.S.C. § 3553(a)factors pursuant to 18 U.S.C. § 3553(c)(2).
                                         DISCUSSION


I.     Legal Standard

       18 U.S.C. § 3553 outlines the procedures for imposing sentence in a criminal case. The

"starting point and the initial benchmark" in evaluating a criminal sentence is the Guidelines
sentencing range. Gall v. United States, 552 U.S. 38,49(2007). If and when a district court

chooses to impose a sentence outside ofthe Sentencing Guidelines range,the court "shall state in
open court the reasons for its imposition ofthe particular sentence, and ...the specific reason for
the imposition of a sentence different from that described" in the Guidelines. 18 U.S.C. §
3553(c)(2). The court must also "stateQ with specificity" its reasons for so departing "in a

statement of reasons form[.]" Id.

       "The sentencing court's written statement of reasons shall be a simple, fact-specific

statement explaining why the guidelines range did not account for a specific factor or factors

under § 3553(a)." United States v. Davis,08-CR-0332, 2010 WL 1221709, at *1 (E.D.N.Y.
Mar. 29,2010)(Weinstein, J.). Section 3553(a) provides a set ofseven factors for the Court to

consider in determining what sentence to impose on a criminal defendant. The Court addresses

each in turn.

II.     Analysis

        A. The Nature and Circumstances of the Offense and the History and
            Characteristics of the Defendant

        The first § 3553(a)factor requires the Court to evaluate "the nature and circumstances of
the offense and the history and characteristics of the defendant." 18 U.S.C. § 3553(a)(1).

        Defendant, now 28 years old, was bom on September 13, 1991 in Kingston, Jamaica.

Presentence Investigation Report ^ 33, ECF No. 34("PSR"). She is one oftwo children bom to
                                                 2
the relationship of Joseph Graham and Pearl Robinson. Id. Defendant's parents ended their

relationship for unknown reasons when Defendant was a small child. Id. She has had no real

relationship with her father. Id. Defendant's mother died in 2015, at the age of51,from cancer.

Id. Prior to her death. Defendant's mother operated a clothing store. Id.

       Defendant has one full sibling, one maternal half-sibling, and at least 15 paternal half-

siblings, not all of whom are known to Defendant. Id. ^ 34. Defendant's maternal half-sibling,
Kemar Francis, lives in Maryland,is 32 years old, and is married with no children. Id.

Defendant currently lives with her brother, Kimanie Graham,in Bridgeport, Connecticut. Id.

Mr. Graham is single and has two children. Id. He works as a realtor. Id. Both Mr. Francis and

Mr. Graham are aware of Defendant's conviction and are supportive. Id.

       Defendant was raised in a low-income household in Kingston, Jamaica. Id. H 36. While

her family was low-income. Defendant stated this was typical for her neighborhood and she did
not report any major hardship from poverty. Id. Defendant was very close with her mother but
described her childhood as challenging, as her mother was always away working. Id. When

Defendant was approximately age 11, her mother was arrested and convicted on unknown

charges. Id. Defendant, thereafter, lived with a cousin in Bridgeport, Connecticut until she was
16 years old, when she returned to Jamaica. Id. While living in Connecticut, Defendant
experienced a number oftraumatic events. Id.

        Defendant has never been married. Id. ^37. She has three children, all of whom lived

with her prior to her arrest in this case. Id. Her oldest child is J.P., age 11, who now lives with
his father, Winston Palmer, in Manchester, Jamaica. Id. J.P. is healthy and is in school. Id.

Defendant's middle child is J.S., age 7, who now lives with a paternal half-sister, Deyon

Graham,in Toronto, Canada. Id. H 38. J.S.'s father died in 2014 as a result ofa gang-related
                                                  3
shooting. Id. J.S. has asthma and is in school. Id. Defendant's youngest child is R.G., age 3,

who lives with Defendant. Id. ^ 39. Defendant was in a relationship with R.G.'s father, a police

officer in Kingston, Jamaica, for three years. Id. Their relationship ended because he was

physically abusive.

       Defendant lawfully entered the United States on March 6, 2018. Id. ^ 40. Defendant is

now under an Immigration and Customs Enforcement detainer and is currently under removal

proceedings. Id.

       Defendant has no chronic or serious physical health problems. Id. ^ 42. Defendant has

had depressive symptoms since age 11 but has no current mental health issues. Id. 1} 43.

Defendant has a history of marijuana use, beginning at age 15. Id.\ 44. Defendant enrolled in a

substance abuse program after testing positive for marijuana during her pre-trial release. Id. H

45.


       Defendant earned an associate's degree in business from Portmore Community College

in Portmore, Jamaica, in 2012. Id. H 46. Defendant attended high school in Bridgeport,

Connecticut but returned to Jamaica before earning a diploma. Id. H 47. She did not finish high

school after returning to Jamaica. Id. Defendant is currently unemployed, as she is not

authorized to work in the United States. Id. ^ 49. Prior to 2018, however, Defendant was a co-

owner of a clothing store, which she took over after her mother's death. Id. f 50. The store is

not currently in operation. Id.

       Probation reports Defendant appears unable to pay a fine. Id. ^ 57. Defendant has no

criminal history either as a juvenile or as an adult. Id.   26-27.
       B. The Need for the Sentence Imposed

        The second § 3553(a)factor instructs the Court to consider "the need for the sentence

imposed(A)to reflect the seriousness ofthe offense, to promote respect for the law,and to

provide just punishment for the offense;(B)to afford adequate deterrence to criminal conduct;
(C)to protect the public from further crimes of the defendant; and(D)to provide the defendant
with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner." 18 U.S.C. § 3553(a)(2).

        As for the instant offense, after arriving at John F. Kennedy Airport("JFK")on a flight

from Kingston, Jamaica, Defendant was stopped by Customs and Border Protection("CBP")for
an examination. PSR H 7. After a pat-down search of Defendant yielded no results and

Defendant declined to consent to an x-ray examination. Defendant was transported to the JFK

medical facility. Id. After Defendant was allowed to use the bathroom and then return to her
room, CBP officers found a package of cocaine partially hidden under the pillow. Id. H 8. The
package weighed 494.1 grams. M ^ 11.

        B. The Kinds of Sentences Available

        The third § 3553(a)factor requires the Court to detail "the kinds ofsentences available"

for Defendant. 18 U.S.C. § 3553(a)(3).

        Defendant pled guilty to both Count One and Two ofthe Superseding Information, which
charged Importation of Cocaine, in violation of21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(3),
 and Possession of Cocaine with Intent to Distribute, in violation of 21 U.S.C. §§ 841(a)(1) and

(b)(1)(C).

        Defendant faces a maximum term ofimprisonment oftwenty years for each count. See

 21 U.S.C. §§ 841(b)(1)(C) and 960(b)(3). Defendant also faces a minimum term ofsupervised
                                                 5
release ofthree years, 21 U.S.C. §§ 841(b)(1)(C) and 960(b)(3); a maximum fine of

$1,000,000.00 per count, §§ 841(b)(1)(C) and 960(b)(3); and a special assessment of$100.00 per

count,§ 3013(a)(2)(A). Defendant is eligible for probation of not less than one nor more than
five years. 18 U.S.C. § 3561(c)(1).

       C. The Kinds of Sentence and the Sentencing Range Established for Defendant's
           Offenses


       The fourth § 3553(a)factor requires the Court to discuss "the kinds ofsentence and the

sentencing range established for... the applicable category ofoffense committed by the
applicable category of defendant as set forth in the guidelines[.]" 18 U.S.C. § 3553(a)(4)(A).
       The parties agree the Guidelines calculations are grouped for Count One and Two under
United SWtes Sentencing Guideline("USSG")§ 3D 1.2(d). Gov't Sentencing Mem at 2,ECF

No. 35("Gov't Mem."); Def. Sentencing Mem.at 3-4, ECF No. 39("Def. Mem.");PSR H 15.
All parties further agree, the appropriate Guideline for Count One,21 U.S.C. §§ 952(a),
960(a)(1), and (b)(3), and Count Two,21 U.S.C. §§ 841(a)(1)and (b)(1)(C), is USSG §
2D 1.1(a)(5) which applies to unlawfully importing drugs. Gov't Mem. at 2; Def. Mem.at 3-4;
PSR 116. With reference to USSG § 2D 1.1(c)(9), all parties agree the base offense level under
USSG § 2D1.1(a)(5)is 22. Gov't Mem.at 2; Def. Mem. at 3^;PSR H 16. The parties also
agree Defendant played a minimal role in the criminal activity, lowering the offense level by 4
per USSG § 3B 1.2(a), Defendant has demonstrated acceptance of responsibility, lowering the
offense level by 2 per USSG § 3El.l(a), and Defendant timely notified the Government of her

intent to plead guilty, lowering the offense level by 1 per USSG § 3El.l(b). Gov't Mem. at 2;
Def. Mem. at 3-4;PSR H 19-24. All parties agree Defendant's adjusted offense level is 15.

Gov't Mem. at 2; Def. Mem. at 3—4;PSR H 25.

                                                6
       With a Criminal History Category of 1 and an adjusted offense level of 15, the Guidelines

recommend a term of incarceration of between 18 and 24 months. USSO § 5 Pt. A. The

Guidelines further recommend a 3-year term of supervised release to follow the period of

incarceration. USSG § 5D 1.2(a)(2). The Guidelines suggest a fine of between $7,500.00 and

$2,000,000.00. USSG §5E1.2(c)(3).

       The Government recommends a term of imprisonment within the Guidelines range of 18

to 24 months. Gov't Mem. at 2.

       Probation recommends a term of 18 months' imprisonment on each count to run

concurrently,followed by 3 years' supervised release with the following special conditions:

Defendant shall cooperate with and abide by all instructions ofimmigration authorities and if
removed. Defendant may not re-enter the United States illegally. Probation Dep't Sentencing
Recommendation, at 1, ECF No. 34-1.

       Defense counsel recommends a sentence oftime served, which is approximately 3 to 4

weeks. Def. Mem. at 4.

       D. Pertinent Policy Statement(s) of the Sentencing Commission

       The fifth § 3553(a)factor, requiring the Court to evaluate "any pertinent policy

statement... issued by the Sentencing Commission," 18 U.S.C. § 3553(a)(5), is not pertinent to

Defendant's sentencing.

       E. The Need to Avoid Unwarranted Sentence Disparities

       The sixth § 3553(a)factor requires the Court to consider "the need to avoid unwarranted

sentence disparities among defendants with similar records who have been found guilty of
similar conduct." 18 U.S.C. § 3553(a)(6). For the reasons stated in this Memorandum and
Order, and considering the other six § 3553(a)factors, the Court's sentence avoids unwarranted

sentence disparities.

       F. The Need to Provide Restitution

       Lastly, the seventh § 3553(a)factor, requiring the Court to touch upon "the need to

provide restitution to any victims ofthe offense," 18 U.S.C. § 3553(a)(7), is not applicable in

Defendant's case, see id, § 3663.

                                         CONCLUSION


        A sentence of 18 months' incarceration, followed by 3 years' supervised released with

special conditions, as outlined by the Probation Sentencing Recommendation,and a $200.00
special assessment is appropriate and comports with the dictates of§ 3553. This sentence is
consistent with, and is sufficient but no greater than necessary to accomplish, the purposes of§

3553(a)(2).

        The Court expressly adopts the factual findings ofthe Presentence Investigation Report,

barring any errors contained therein.



                                                     SO ORDERED.




                                                       s/WFK

                                                     UNITED STATES             RICT JUDGE


Dated: February 27, 2020
       Brooklyn, New York
